DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-5, 12-15, and 24 in the reply filed on November 23, 2022 is acknowledged.  Claims 6-9, 16, 17, 19, 20, 22, and 23 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on November 23, 2022.

Specification
The disclosure is objected to because of the following informalities: “Chaun Wu” appears to be a typo of “Chuan Wu”.  
Appropriate correction is required.

Claim Objections
Claim 12 is objected to because of the following informalities: this claim recites a product-by-process which process is in a withdrawn claim and therefore should be written out in the elected claim.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 13, and 24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhang (CN105902969A; machine translation (Dialog) and Partial translation (Embodiment 6, paragraph [0022] by United States Patent and Trademark Office Translations Service Center)).
Regarding claims 1, 2-5, 13, and 24, Zhang teaches a mixture of 10 parts by weight notopterygium root, 10 parts by weight radix angelicae pubescentis, 15 parts by weight radix aconiti, and 15 parts by weight radix aconiti kusnezoffii, and oil-based ointment comprising the mixture in powder form as an external-use drug for treating pain (Abstract; Embodiment 6 (Partial translation)).   Applicant has discussed but not defined “about” in the disclosure.  The relative concentration in Embodiment 6 is within the range in claims 2 and 3, with 10 and 15 parts by weight is “about” 20%.  Because the medicinal material are powdered and mixed with hot oil, which is an excipient, the ointment would comprise extracts of the material.  Zhang teaches using the rhizoma and root of notopterygii (Abstract).  In Embodiment 6 the ointment comprises 60% oil, which is “about” 50%.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5, 12-15, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (CN105902969A; machine translation (Dialog) and Partial translation (Embodiment 6, paragraph [0022] by United States Patent and Trademark Office Translations Service Center)).
Regarding claim 12, Zhang does not appear to teach the precise method in claim 6; however claim 12 is a product-by-process claim.  For product claims, “when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent”.  MPEP §2112.01(I).  Zhang teaches using hot oil to mix with pulverized herbal medicine.
Regarding claims 14 and 15, Zhang does not specifically teach a polymer or patch form of its medicine.  However official notice is taken that topical pain preparations provided in a patch form, with a polymer non-stick outer covering, are known in prior art.  Examples include Salonpas®, Tiger Balm® patches, lidocaine patches, and others.    

Conclusion
No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to H. PARK whose telephone number is (571)270-5258. The examiner can normally be reached on weekdays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert A Wax can be reached at 571-272-0623. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/H. SARAH PARK/Primary Examiner, Art Unit 1615